—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered September 13, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 15 years, unanimously affirmed.
*9The court properly declined to deliver a circumstantial evidence charge, since direct evidence, as well as circumstantial evidence, established defendant’s guilt (People v Roldan, 88 NY2d 826). Given the totality of the evidence, which included defendant’s trial testimony concerning his actions before, during and after the robbery, the only issue in the case was whether defendant’s companion committed the robbery alone or with defendant’s assistance. Although the victim testified that he could not see his assailants’ faces during the robbery, he was sure that he felt two people robbing him, in that one person held him around the shoulders with two hands while the other reached into his pocket. After the grip was released, the victim turned to see two men (one of whom was concededly defendant) running from the scene. Accordingly, the victim’s testimony that he was robbed by two persons constituted direct evidence.
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Rosenberger, Tom, Wallach and Rubin, JJ.